Citation Nr: 9935100	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a cerebral concussion, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied increased 
ratings for the veteran's service-connected cerebral 
concussion and lumbosacral strain, and denied a total rating 
based on individual unemployability due to service-connected 
disabilities.


REMAND

The veteran is seeking increased evaluations for his service-
connected cerebral concussion and lumbosacral strain.  He is 
also seeking entitlement to a total rating based on 
individual unemployability due to his service-connected 
disabilities.  He essentially contends that his service-
connected disabilities are of such severity that they render 
him unable to secure or maintain substantially gainful 
employment.

As an initial matter, the Board concludes that the veteran's 
claims are well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Having found the veteran's claims to be well grounded, VA has 
a duty to assist the veteran in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board believes that additional development is 
necessary before the veteran's claims can be properly 
adjudicated.


In an Informal Hearing Presentation submitted in November 
1999, the veteran's accredited representative asserted that 
the veteran was awarded Social Security benefits based in 
part upon his service-connected disabilities.  In support of 
this assertion, the representative submitted a June 1992 
decision issued by the Social Security Administration finding 
that the veteran was entitled to disability benefits from 
that agency.  The Board notes that there is no indication in 
this decision as to the basis of that agency's finding.  
Because the records used by that agency in reaching their 
decision may contain information pertinent to the veteran's 
claims, the Board finds that the RO should obtain the 
veteran's Social Security file.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992) (VA's duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation 
benefits).  Decisions of the Board must be based on all of 
the evidence which is known to be available. 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 1997).

Furthermore, in November 1999, the veteran's representative 
also submitted a signed statement from the veteran in which 
he reported that he had been considered for participation in 
a VA vocational rehabilitation program.  The Board finds that 
the his VA vocational rehabilitation and education records 
are also likely to contain information pertinent to the his 
claims and should be obtained. 

Regarding the veteran's service-connected lumbosacral strain, 
the Board notes that he is currently assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  The Court in DeLuca 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1999) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.

In this case, the Board believes that inasmuch as the 
veteran's complaints primarily relate to pain and functional 
impairment in his back, the considerations of 38 C.F.R. 
§§ 4.10 and 4.40 must be adequately addressed and were not in 
the most recent VA orthopedic examination. 

The Board notes that in February 1997, the veteran was 
provided with a VA neurological examination to assess the 
current severity of his residuals of a cerebral concussion.  
Although neurological examination was reportedly negative, 
the VA neurologist indicated that the veteran reported 
experiencing both headaches and psychiatric symptoms as a 
result of his service-connected head injury.  The Board notes 
that the VA neurologist appears to have been expressed some 
doubt as to whether these symptoms were related to the 
veteran's service-connected disability.  Thus, due to the 
ambiguity still in the record regarding the precise nature of 
the veteran's residuals of his service-connected cerebral 
concussion, the Board believes that an additional VA 
examination should be provided.

A review of the record reveals that the veteran failed, 
without good cause, to report for two scheduled VA 
examinations in February 1998.  Additionally, the record 
reflects that the veteran has on several occasions expressed 
an unwillingness to appear for further VA examinations, even 
at the urging of his own representative.  The Court has held 
that VA's duty to assist is not a one-way street, meaning 
that a claimant cannot sit by when requested to submit 
evidence or report for examination.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  When a claimant fails to report for a 
scheduled VA examination in conjunction with a claim for an 
increased rating, such claim shall be denied.  38 C.F.R. § 
3.655 (1999).  Nevertheless, because the veteran has appeared 
for VA examinations in the past, and due to the importance of 
obtaining further medical evidence regarding his claims, the 
Board believes that another effort should be made to provide 
the veteran with additional VA examinations.  The Board 
cautions the veteran concerning his responsibility to 
cooperate with VA in this matter.


Finally, the Board notes that in a May 1999 rating decision, 
the RO denied entitlement to service connection for migraine 
headaches, a stomach condition, a respiratory condition, and 
fatigue.  By that decision, the RO also determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric condition, to include schizophrenia, and that 
clear and unmistakable had not been committed in previous RO 
rating decisions that had denied increased evaluations for 
the veteran's service-connected disabilities and that had 
denied entitlement to total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran was advised of that decision in May 1999, and he 
submitted a Notice of Disagreement regarding that decision in 
November 1999.  To this point, the record does not reflect 
that the RO has issued a statement of the case as required 
under 38 C.F.R. § 19.26 (1998).  See also 38 C.F.R. § 19.29 
(1998).  The filing of a notice of disagreement initiates the 
appeal process and the failure of the RO to issue a statement 
of the case is a procedural defect requiring a remand.  See 
Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected lumbosacral 
strain and/or cerebral concussion 
residuals since October 1995.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  
Regardless of the veteran's response, the 
RO should obtain any available VA 
treatment records that may be pertinent 
to his claims.  These records should then 
be associated with the claims file.


2.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that was used by that agency in 
deciding the veteran's claim for 
benefits.

3.  The RO should also obtain any VA 
vocational rehabilitation folder 
pertaining to the veteran, to include 
copies of all decisions, reports and 
records considered in making 
determinations as to the veteran's 
eligibility for vocational 
rehabilitation.

4.  Once the above development has been 
completed to the extent possible, the 
veteran should be afforded another VA 
orthopedic examination to determine the 
present severity of his low back 
disorder.  The RO must ensure that a copy 
of the notification of examination, which 
must explain the consequences of any 
failure to report for examination, is 
added to the veteran's claims folder.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing, to include description of 
ranges of motion of the lumbar spine and 
noting the normal range of motion.  Any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  The report of 
the examination should be associated with 
the veteran's claims folder.

5.  The RO should also schedule the 
veteran for a VA neurological examination 
specifically to determine the nature and 
extent of impairment caused by his 
service-connected cerebral concussion.    
The RO must ensure that a copy of the 
notification of examination, which must 
explain the consequences of any failure 
to report for examination, is added to 
the claims folder.  The veteran's claims 
folder and a copy of this remand must 
also be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examining physician should specifically 
comment on whether claimed symptomatology 
such as headaches and psychiatric 
symptoms are likely associated with the 
service-connected concussion residuals.  
All appropriate diagnostic testing deemed 
necessary to render a clinically-
supported diagnosis and assessment of 
severity should be administered.  If the 
VA neurological examiner deems it to be 
necessary, psychiatric or psychological 
consultation should also be scheduled.  
The report of the examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the veteran's claims 
folder.

6.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims of entitlement to 
increased evaluation and entitlement to a 
total rating based on individual 
unemployability.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.  As to 
any issues as to which the veteran has 
filed a NOD and which have not been 
addressed in any previous statement of 
the case, the veteran should be provided 
the opportunity to perfect a timely 
Substantive Appeal (VA Form 9).  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The Board again wishes to point out that, although VA is 
required by statute and by case law to assist appellants in 
developing well-grounded claims, "The duty to assist is not 
always a one-way street."  Wood, 1 Vet. App. at 193.  When a 
claimant fails to report for an examination in conjunction 
with a claim for an increased rating, the claim shall be 
denied, absent a showing of good cause.  38 C.F.R. § 3.655.  
The Board expects the veteran to cooperate in the development 
of evidence pertinent to this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




